                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                   AT ASHLAND

CIVIL ACTION NO. 20-15-DLB

STEPHEN COMETA                                                                PETITIONER


v.                       MEMORANDUM OPINION AND ORDER


WARDEN, FCI ASHLAND                                                         RESPONDENT

                                       *** *** *** ***

         Petitioner Stephen Cometa, a federal inmate currently confined at the Federal

Correctional Institution (“FCI”) Ashland, located in Ashland, Kentucky, has filed a pro se

Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. (Doc. #1) He has not

paid the $5.00 filing fee, nor has he filed a motion to proceed in forma pauperis.

Regardless of this deficiency, the Court will conduct the initial screening required by 28

U.S.C. § 2243. See Alexander v. N. Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir.

2011). A petition will be denied “if it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts (applicable to § 2241 petitions pursuant to Rule

1(b)).

         In his Petition, Cometa alleges that his confinement at FCI Ashland violates the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq, and the Eighth

Amendment of the United States Constitution because he is physically handicapped and

cannot safely climb or descend the stairs that are the only means of accessing the medical

department; he has mental illnesses; he is a care level II inmate; and he suffers from


                                             1
multiple chronic conditions, including diabetes, diabetic neuropathic pain, bone spurs,

pain in both hips, vision loss, hearing loss, hypertension, migraine headaches, P.T.S.D.,

and bi-polar Type I. (Doc. # 1 at 1–2). He also alleges that he has been transported over

25 times in the 3 years since his arrest. Id. at 2. Finally, he states that, when he was

sentenced in the United States District Court for the Middle District of Florida, the

sentencing judge recommended that his sentence be served at the Springfield, Missouri

Federal Medical Center so that Cometa could receive necessary psychological and

medical care. Id. at 3. Cometa claims that, due to his multiple transfers, he has not

received the consistent level of care or rehab mandated. Id. As relief, he seeks to be

transferred to the Springfield Federal Medical Center. Id.

       However, Cometa’s Petition must be denied because it appears plainly from his

Petition that he is not entitled to habeas relief. Cometa is correct that, in the Judgment

entered in his criminal case, the sentencing court made the following recommendations

to the Bureau of Prisons (“BOP”): “[d]esignation at MCFP in Springfield, Missouri,” and

“Defendant to receive complete medical and psychological evaluations by the [BOP] while

incarcerated.” United States v. Cometa, No. 5:16-cr-044-JDW-PRL-1 (M.D. Fla.) at Doc.

#154, Judgment.        However, Cometa misunderstands the significance of the

recommendations made by the sentencing court. “When a court sentences a federal

offender, the BOP has plenary control, subject to statutory constraints, over ‘the place of

the prisoner’s imprisonment,’ and the treatment programs (if any) in which he may

participate.” Tapia v. United States, 564 U.S. 319, 331 (2011) (citing 18 U.S.C. §§

3621(b), (e), (f); 3624(f); 28 C.F.R. pt. 544, 550 subpart F (2010)). As explained by the

United States Supreme Court, “[a] sentencing court can recommend that the BOP place



                                            2
an offender in a particular facility or program. But decisionmaking authority rests with the

BOP.” Id. (citing 18 U.S.C. § 3582(a)).

       Indeed, at Cometa’s sentencing hearing, United States District Court Judge James

D. Whittemore specifically explained to Cometa that, while he could make a

recommendation regarding the prison facility to which Cometa would be designated to

serve his sentence, he did not have the authority to require that Cometa be designated

to any particular facility. United States v. Cometa, No. 5:16-cr-044-JDW-PRL-1 (M.D.

Fla.) at Doc. #193, Sentencing Hearing Transcript at 48–49, 66. Judge Whittemore

explained this again to Cometa in an Order denying Cometa’s motion requesting transfer

to a mental health facility, informing Cometa that:

       [c]ontrol of the federal correctional facilities is vested in the Attorney
       General, which includes the authority to designate the place of a prisoner’s
       imprisonment. 18 U.S.C. §§ 3621(b), 4001(b). The designation of a
       prisoner to a place of confinement is entirely within the discretion of prison
       authorities. See e.g. Garza v. Miller, 688 F.2d 480 (7th Cir. 1982), cert.
       denied, 459 U.S. 1150 (1983); Holland v. Ciccone, 386 F.2d 825 (8th Cir.
       1968). Accordingly, this court lacks jurisdiction to designate a prison facility
       or direct his transfer.

United States v. Cometa, No. 5:16-cr-044-JDW-PRL-1 (M.D. Fla.) at Doc. #168, Order.

       For all of these reasons, Cometa is not entitled to relief to the extent that his claim

for relief in his § 2241 Petition is based upon the recommendations made by Judge

Whittemore in Cometa’s criminal Judgment.

       To the extent that Cometa’s Petition raises allegations that the conditions of his

confinement at FCI Ashland violate the Eighth Amendment and the ADA, the Court will

not address the merits of these claims because they are not proper in a habeas petition

filed pursuant to 28 U.S.C. § 2241. Section 2241 is typically a vehicle for challenges to

the way a prisoner’s sentence is being calculated, such as computing sentence credits or


                                              3
determining parole eligibility, not to the specific conditions of an inmate’s confinement at

a particular facility. See Terrell v. United States, 564 F.3d 442, 447 (6th Cir. 2009)

(describing different types of § 2241 challenges). Thus, while “[c]hallenges to the validity

of any confinement or to particulars affecting its duration are the province of habeas

corpus; requests for relief turning on circumstances of confinement may be presented in

a [civil rights] action.” Muhammed v. Close, 540 U.S. 749, 750 (2004) (citing Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973)).

       Upon review, Cometa’s claims are best characterized as concerns regarding the

conditions of his confinement. A federal prisoner may not use a § 2241 habeas petition

to pursue civil rights claims challenging the conditions of his confinement; he can only

assert such claims by filing suit under 28 U.S.C. § 1331 pursuant to the doctrine

announced in Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388

(1971). See also Sullivan v. United States, 90 F. App’x 862, 863 (6th Cir. 2004) (“[Section]

2241 is a vehicle not for challenging prison conditions, but for challenging matters

concerning the execution of a sentence such as the computation of good-time

credits.”). In these circumstances, the Sixth Circuit Court of Appeals has clearly

instructed that a “district court should dismiss the § 2241 claim without prejudice so the .

. . petitioner could re-file as a [civil rights] claim. Luedtke v. Berkebile, 704 F.3d 465, 466

(6th Cir. 2013) (citing Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004)). Should

Cometa wish to pursue his claims in a civil rights action, he may obtain the appropriate

forms from the Clerk of the Court.




                                              4
       For all of these reasons, the Court will deny Cometa’s § 2241 Petition without

prejudice to Cometa’s right to assert his claims related to the conditions of his confinement

in a civil rights proceeding.

       Accordingly, it is hereby ORDERED as follows:

       (1)    Cometa’s Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241

(Doc. # 1) is DENIED WITHOUT PREJUDICE to Cometa’s right to reassert his conditions

of confinement claims in a civil rights complaint if he so chooses to file one;

       (2)    The Court will enter a judgment contemporaneously with this order; and

       (3)    This matter is DISMISSED and STRICKEN from the Court’s active docket.

       This 27th day of February, 2020.




J:\DATA\ORDERS\PSO Orders\20-15 Dismissing 2241.docx




                                             5
